Exhibit 10.2
EXECUTION

AMENDMENT NUMBER THREE

to the

MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT

dated as of September 14, 2015

among

BARCLAYS BANK PLC

and

PENNYMAC CORP.

and

PENNYMAC LOAN SERVICES, LLC

This AMENDMENT NUMBER THREE (this “Amendment”) is made as of this 3rd day of
May, 2017, by and among Barclays Bank PLC (the “Purchaser” and the “Agent”),
PennyMac Loan Services, LLC (the “Servicer”) and PennyMac Corp. (the “Seller”),
and amends that certain Mortgage Loan Participation Purchase and Sale Agreement,
dated as of September 14, 2015, as amended by Amendment Number One, dated as of
August 31, 2016, and Amendment Number Two, dated as of December 2, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Purchase Agreement”), by and among the Purchaser, the Agent, the Servicer and
the Seller.

WHEREAS, the Purchaser, the Agent, the Servicer and the Seller have agreed to
amend the Purchase Agreement as more particularly set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:  

SECTION 1.Amendments. Effective as of the date hereof:

(a)Section 1 of the Purchase Agreement is hereby amended by deleting the
definition of “Committed Amount” in its entirety and replacing such term with
the following:

“Committed Amount” means an amount equal to $220,000,000, minus the sum of (i)
the MSR Facility Borrowed Amount and (ii) the Aggregate MRA Purchase Price for
all transactions in respect of the Committed Amount (as defined in the Master
Repurchase Agreement) under the Master Repurchase Agreement, on a committed
basis, subject to the Optional Committed Amount Decrease (as defined in the
Pricing Side Letter).  

(b)Section 1 of the Purchase Agreement is hereby amended by deleting the defined
term “Maximum Aggregate Purchase Price” in its entirety and replacing such term
with the following:

“Maximum Aggregate Purchase Price” means, with respect to this Agreement and the
Master Repurchase Agreement in the aggregate, (i) from May 15, 2017 to and
including September 30, 2017, an amount equal to $600,000,000, and (ii) at any
other time, an amount equal to $400,000,000.

1

--------------------------------------------------------------------------------

 

(c)Section 1 of the Purchase Agreement is hereby amended by deleting the
definition of “Uncommitted Amount” in its entirety and replacing such term with
the following:

“Uncommitted Amount” means an amount equal to (a) the difference between (i) the
Maximum Aggregate Purchase Price and (ii) the Committed Amount, minus (b) the
Aggregate MRA Purchase Price for all transactions in respect of the Uncommitted
Amount (as defined in the Master Repurchase Agreement) under the Master
Repurchase Agreement.

SECTION 2.Fees and Expenses.  Seller agrees to pay to Purchaser all fees and out
of pocket expenses incurred by Purchaser in connection with this Amendment,
including all reasonable fees and out of pocket costs and expenses of the legal
counsel to Purchaser incurred in connection with this Amendment, in accordance
with Section 21 of the Purchase Agreement. As a condition precedent to the
effectiveness of this Amendment, Seller shall pay to Purchaser the Amendment Fee
as defined in Amendment Number Four to the Master Repurchase Agreement Pricing
Side Letter dated as of May 3, 2017.

SECTION 3.Defined Terms.  Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Purchase Agreement.

SECTION 4.Limited Effect.  Except as amended hereby, the Purchase Agreement
shall continue in full force and effect in accordance with its terms.  Reference
to this Amendment need not be made in the Purchase Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Purchase Agreement, any reference in any of such items to the Purchase Agreement
being sufficient to refer to the Purchase Agreement as amended hereby.

SECTION 5.Representations. In order to induce Purchaser to execute and deliver
this Amendment, each of the Servicer and the Seller hereby represents to
Purchaser that as of the date hereof, (i) each of the Servicer and the Seller is
in full compliance with all of the terms and conditions of the Program Documents
and remains bound by the terms thereof and (ii) no default or event of default
has occurred and is continuing under the Program Documents.

SECTION 6.Governing Law.  This Amendment and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of the State of New York, without regard to principles of conflicts of laws
(other than Sections 5-1401 and 5‑1402 of the New York General Obligations Law
which shall be applicable).

SECTION 7.Counterparts.  For the purpose of facilitating the execution of this
Amendment, and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts.  Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument.  The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested.

- 2 -

 

--------------------------------------------------------------------------------

 

SECTION 8.Miscellaneous.

(a)This Amendment shall be binding upon the parties hereto and their respective
successors and assigns.

(b)The various headings and sub-headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Purchase Agreement or any provision hereof or thereof.

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

 

- 3 -

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Purchaser, the Agent, the Servicer and the Seller have
each caused their names to be duly signed to this Amendment by their respective
officers thereunto duly authorized, all as of the date first above written.

BARCLAYS BANK PLC,
as Purchaser and Agent

By:_/s/ Ellen Kiernan_____________________
Name:  Ellen Kiernan
Title:    Director

PENNYMAC CORP.,
as Seller

By:_/s/ Pamela Marsh_____________________
Name:  Pamela Marsh
Title:    Managing Director, Treasurer

PENNYMAC LOAN SERVICES, LLC,
as Servicer

By:_/s/ Pamela Marsh_____________________
Name:  Pamela Marsh
Title:    Managing Director, Treasurer

 

 

Amendment Number Three to Mortgage Loan Participation Purchase and Sale
Agreement